DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 are dependent on canceled claim 18. Claims 19 and 20 were treated as though they were dependent on claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner et al. (US 2005/0178348 A1). Werner discloses a vehicle system comprising: a vehicle including a first heat generating system (said first heat generating system including an “internal combustion engine 12” – paragraph 0025) and a second heat generating system (said second heat generating system including a “vehicle gearbox” – paragraph 0025); and a cooling system 10 configured to cool the first heat generating system and the second heat generating system, the cooling system including: a first circuit 14 for a coolant, the first circuit configured to transfer heat from the first heat generating system to a first cooler 18 configured to cool the coolant; and a second circuit 20 for the coolant, the second circuit configured to transfer heat from the second heat generating system to a second cooler (22, 24 or 26) configured to cool the coolant; wherein the first and second circuits are in fluid communication with each other for crossover circulation of the coolant therebetween (paragraphs 0029, 0030, 0034 and 0035). The second heat generating system is in the form of a hydraulic system (paragraphs 0012, 0028 and 0030).
Claims 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudson et al. (US 2003/0029167 A1). Hudson discloses a vehicle system comprising: a vehicle including a first heat generating system (said first heat generating system including an “internal combustion engine 14” – paragraph 0018) and a second heat generating system (said second heat generating system including “an automatic transmission or a shift gearbox” – paragraph 0015); and a cooling system configured to cool the first heat generating system and the second heat generating system, the cooling system including: a first circuit 10 for a coolant, the first circuit configured to transfer heat from the first heat generating system to a first cooler 16 configured to cool the coolant; and a second circuit 12 for the coolant, the second circuit configured to transfer heat from the second heat generating system to a second cooler (28, 30 or 32) configured to cool the coolant; wherein the first and second circuits are in fluid communication with each other for crossover circulation of the coolant therebetween (see the figure). The second heat generating system includes a reservoir 34 configured to receive cooled coolant from the second cooler and to receive coolant from the first heat generating system. The cooling system further comprises: a pump 20 configured to move the uncooled coolant from the first heat generating system to the reservoir; and an overflow line (38 and 40) configured to move the coolant from the reservoir to the first heat generating system.
Response to Arguments
Applicant's arguments filed on June 17, 2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Regarding Hudson, the portions of Hudson referred to by applicant suggest that there is at least some fluid communication between the first and second circuits for crossover circulation of the coolant therebetween. Claim 17 does not recite any limitations regarding the amount of fluid communication between the first and second circuits such that any amount (even an amount deemed to be insignificant) of fluid communication satisfies the claim limitation.
Regarding Werner, the Office did not intend to characterize Werner’s part 40 and the lines emanating therefrom as providing the claimed crossover. Valves 30 and 32 provide for fluid communication between the first and second circuits in positions 60 and 70, in positions 64 and 74, in positions 80 and 90, and in positions 84 and 94, as explained in paragraphs 0029-0030, 0034 and 0035, and as is readily apparent from Figs. 1 and 2.
Allowable Subject Matter
Claims 1-16 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEITH J FRISBY/Primary Examiner, Art Unit 3614